                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

GARNELL GENERALLY,                                   )
                                                     )
                        Petitioner,                  )
                                                     )
        vs.                                          )       Case No. 18-cv-1998-NJR
                                                     )
JACQUELINE LASHBROOK,                                )
                                                     )
                        Respondent.                  )

                              MEMORANDUM AND ORDER
ROSENSTENGEL, District Judge:

        Petitioner, an inmate of the Illinois Department of Corrections currently incarcerated in

Menard Correctional Center, brings this habeas corpus action pursuant to 28 U.S.C. § 2254,

requesting that the Court remand his case back to the trial court for resentencing consistent with

Miller v. Alabama, 132 S.Ct. 2455 (2012). (Doc. 1, p. 15).

        Petitioner was sentenced to life in prison without the possibility of parole in approximately

1985. (Doc. 1, p. 1). He has filed several motions for post-conviction relief over the years in state

court, most recently in 2014. (Doc. 1, p. 4). That petition, like the present one, alleged that

Petitioner’s life sentence violated Miller v. Alabama, 132 S.Ct. 2455 (2012), because he was 17 at

the time of the crime. Id.

        Rule 4 of the Rules Governing Section 2254 cases in United States District Courts provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.”

        Here, Petitioner has alleged that his constitutional rights were violated in light of more

recent Supreme Court decisions, since held retroactive, when he was sentenced to life for a crime

                                                    1
committed when he was 17. The face of the Petition reveals no grounds for dismissal pursuant to

Rule 4, and thus the Court shall order a response.

        IT IS HEREBY ORDERED that Respondent shall answer the petition or otherwise plead

on or before January 14, 2019. 1 This preliminary order to respond does not, of course, preclude

the State from making whatever waiver, exhaustion, or timeliness argument it may wish to present.

Service upon the Illinois Attorney General, Criminal Appeals Bureau, 100 West Randolph, 12th

Floor, Chicago, Illinois 60601, shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter be REFERRED to United States

Magistrate Judge Clifford J. Proud for disposition, as contemplated by Administrative Order No.

132, Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c)(1), should all the parties consent to such a

referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk (and each opposing

party) informed of any change in his whereabouts during the pendency of this action. This

notification shall be done in writing and not later than seven days after a transfer or other change

in address occurs.

        IT IS SO ORDERED.

        DATED: December 13, 2018

                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           United States District Judge




        1
        The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate in the course of this litigation is a guideline only. See SDIL-EFR 3.


                                                      2
